Name: 79/542/EEC: Council Decision of 21 December 1976 drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  tariff policy;  trade
 Date Published: 1979-06-14

 Avis juridique important|31979D054279/542/EEC: Council Decision of 21 December 1976 drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat Official Journal L 146 , 14/06/1979 P. 0015 - 0017 Finnish special edition: Chapter 3 Volume 11 P. 0015 Greek special edition: Chapter 03 Volume 25 P. 0135 Swedish special edition: Chapter 3 Volume 11 P. 0015 Spanish special edition: Chapter 03 Volume 16 P. 0136 Portuguese special edition Chapter 03 Volume 16 P. 0136 COUNCIL DECISION of 21 December 1976 drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat (79/542/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 77/98/EEC (2), and in particular Article 3 (1) thereof, Having regard to the proposal from the Commission, Whereas the system laid down in Directive 72/462/EEC is based on the establishment of a list of the third countries or parts of third countries from which the Member States authorize imports of bovine animals and swine and of fresh meat of bovine animals, swine, sheep, goats and domestic solipeds, or of one or more of these categories of animals or categories of fresh meat; Whereas in order to decide in respect both of the animals and of fresh meat whether a country or part of a country may be included in the list, particular account is taken of the criteria set out in Article 3 (2) of the abovementioned Directive; Whereas the countries listed in the Annex to this Decision which traditionally supply the Member States may be considered to satisfy these criteria; Whereas, however, this list is drawn up subject to such amendments or additions as may be made to it in accordance with the procedure laid down in Article 30 of Directive 72/462/EEC ; whereas it may prove necessary in the light of further information to limit or extend the authorizations for importing certain categories of animals and fresh meat ; whereas, it may also be necessary in certain cases in respect both of the animals and of fresh meat to specify the parts of countries from which imports will be authorized; Whereas, although the list of third countries forms one of the bases of the Community arrangements applicable to imports from third countries laid down in Directive 72/462/EEC other measures, particularly concerning hygiene and veterinary inspection, will have to be taken in order to define these arrangements ; whereas, consequently, it is important to facilitate the coordinated implementation of all these measures, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Directive 72/462/EEC and in particular any measures which may have to be taken under the procedure provided for in Article 29, and subject to any amendments or additions made to the list in the Annex to this Decision under the procedure provided for in Article 30, particularly for the purpose of limiting or extending authorizations for importing certain categories of animals and fresh meat, or for specifying, both for animals and for fresh meat, the parts of countries from which imports will (1)OJ No L 302, 31.12.1972, p. 28. (2)OJ No L 26, 31.1.1977, p. 81. be authorized, the Member States shall authorize imports of animals and fresh meat in accordance with the said list. Article 2 The list contained in the Annex shall be published in the Official Journal of the European Communities, at the same time as the amendments and additions referred to in Article 1 above. Article 3 Member States shall adopt the laws, regulations and administrative provisions necessary to comply with this Decision within two years of the publication referred to in Article 2 above and shall forthwith inform the Commission thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 21 December 1976. For the Council The President A.P.L.M.M. van der STEE ANNEX >PIC FILE= "T0014724">